DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

Allowable Subject Matter
Claims 12, 14, 16-22 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 12, 14, 16-22 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the internal toothing of the hub has at least one second tooth with a second width, and wherein the second tooth forms a sliding fit in both the first tooth space and the second tooth space of the base shaft, wherein a plurality of the first and second teeth are formed in an encircling manner in an alternating sequence” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12; and 

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746